                  Case 1:19-cr-00116-KMW Document 321 Filed 06/23/21 Page 1 of 1

                       Case 1:19-cr-00116-KMW Document 320 Filed 06/22/21 Page 1 of 1

                                              LAW OFFICES OF
                  DAN IE L A. MCG UI N N ESr.=;S~,=P=
                                                    C==========il
                       260 MADISON AVE , 17TH FLOOR, NEW YORK. N) l{9§Efs SONY
              TEL: (212) 679 - 1990 · FAX: (888)-679-0585 · EMAIL: DAN @l ~~

                                                                                  ELECTRONICALLY FILED

            June 22, 2021                                                         DOC#:---~--.--
                                                                                  DATE FILED: 6(~3 ,~I
            VIAECF

            The Honorable Kimba M. Wood
            Daniel Patrick Moynihan                                               MtMO ENDORSED
            United States Courthouse
            500 Pearl Street
            New York, NY 10007·1312


            Re:       United States of America v. Sal Castro, 19 Cr. 116 (KMW)

            Dear Judge Wood,

                  I am assigned counsel for Mr. Castro in the above-captioned matter. I write to
            request a 60-day adjournment of Mr. Castro's sentencing, which is currently
            scheduled for June 30th at 12pm. The Court recently approved an expert to assist in
            preparing sentencing materials who requires additional time to complete his work.
            Additionally, there are pending document requests related to sentencing including
            medical and school records. As such, I respectfully request a 60-day adjournment of
            sentencing. The government consents to this request.

                      I thank the Court for your consideration of this request.

                                                       Very truly yours,
   St, I\+€ "c. i 4     ,S t:X ~o-' r ,,t. ~
~ ~M..r->v"--

1I", ob~ ·"" . A- t\ ~ ~~
                           l, dC>o-1 , tet-

 ~u.. bYV\., s.s,~ \:,t)-tM.
                                                      E1~ness
            Cc: All Counsel (via ECF)
 k£ NlA~evu-                ~ c.u hJ ft-uq iwt ft-
                                                                                         N.Y., N.Y:   v j~)a..,
                        ~lA hM it r,~ -, ~ d{A..{
                                                                       SO ORDERED:
 6 av1A '"~ ('d"
                                                                            KIMBA M. WOOD
                                                                                  u.s.o.J.
